:1
     Case 0:21-cr-60020-WPD Document 236 Entered on FLSD Docket 07/15/2021 Page 1 of 4




                                                         U:NlTED iTATESDISTRtCT COURT
                                                        SOUTHER.'.N D1$TRICT (JF JLO:ro»A
                                                                 tA$E NO. ll-CR~Ql020'"'WPD




                  MA.RIO KOSTURA,


              ------~--~-....,......~---I
                                               AGREED FACTUAL llASIS ]?(JRGUILl'Y PLEA.
                                  Beginning in or aromt a,pproxji,natily .'N.~:v~mber 20 U, ;and continuing j}mou;glt in. Qt

                  ar®hd m,proximately September .202.0; ill 13ttnvd Couni1~ 'in, the; S-0uthet11 Disn:ict of F1@ti®;,
            , ,      A , 1 ,  L,    , ,.;t.,
                  aflµ e;iSeW).1lm}~ 1,.u'.e
                                               d·e;i~n
                                                  csC ··d"  t'
                                                          an~    11.sifk.OtQ N'T'Hl!,'T'T'TD A
                                                                 Ly,iriuu.
                                                                                                       ,t,,~'ll"T'rc,run  ,,\',;.\ T,-. , , • ' , 1· ·, ,, ·'d'
                                                                                                                     ,', ~ J, J,\J;t{)Wflli: 1 ~ •.
                                                                             , l'l,,,LJ0.J.,\JJ,.'\,fi \. ,l,o'\,,L(,W
                                                                                                                                                                  .~vn..:rrt1..;('i
                                                                                                                                                                           ;U.'4i14)1',


              c:o,.pir&i ,and ~greed with others t<> .PW ,attd <>£fer kieibatb pr,CiYhilbited. :by t1m Btittii1t1affug

              K,ickli>aGks in Reoovezy Act t'EnA1'), in vicla'ti,pn, of Titl:e                                      ts, United ,S,tates Cod(),: 'SectJgll!; 3'7l.
              J;lrivate insurance plt111s, incluuin:g .h~th insmanc~ p.lan~ -o:ffe:ood ty A~tna l't.¢311ih. 'Ml/$\~~l:ti'®t '
              LLC and Aetna Life Insurance for Member~; Blue Cmss/,Blne .$~1i4 Cign:a.&althc:lU'~ M•llati.

              Health Iltc., Medical Mutual,. United Behavioral HMI.th and UnitedHealth OtouJ>c, Tnc,, ,a.nd, Op:tum

              Health (collectively; the '''Insurance .Plans'') are ''health ca.re benentPrograms'' a'S defined 'in Title



              the Insurance P1all's affect intersmw commeree.



              beneficiaries of the IhsuranG6 Plans in exchange f'°r the beneftciati~ 'U$:in~ the setv:i"®s ,1;tf~:p~tie:
              substance abuse treatm:ent cen:terSc, as. well as a:sso.ciated i:ahottJ;tories and pro:vMers. KU~TURA



                     }.1
                     .
                         . k~
                      .. '
                         '   ·.   '
                                      .
Case 0:21-cr-60020-WPD Document 236 Entered on FLSD Docket 07/15/2021 Page 2 of 4




        also solicited and received bribes and kickbacks from the substance abuse treatment centers,.

        associated laboratories, ancl their owners, operators, employees, 'alld agents. The substa:Q.ce abuse .

        treatment centrers i:rtcludea Se~nnd Chance Detox:; LLC. d/bfa Compass Detox ("C0nrpassDeitow')

        attd WAR Network,, LLC ("WAR.")~ which were limited liability .companfos fb;rmed µnder the

        State of Florida with their ·prh1eipaJ p1aees, of business .in Broward Cm.tot}', Florida. Compass

        Detox off'ered inpatient s:ubstance abuse trea:tment services, incJ:u,din;g g~toJd'fi:eati'.on .and

        resi~hin:tial treatmept WAR off~red ,outpatient ,s:ubstrume abuse fl!eatrnent service~>, 1nc1~ng

        pa:rtial hospitalization, b:rtensive outpatieni and mtv_patient ;services. C0mpass De1olc :and WAR

        were co-owned by Rich~d Waserstein C'Wasetsteiti'i) attd h:aaihan ~vich {'J..M:arkovfoh"').

                  At the direction 0£Chr:fsto:11her Gi:mi:to (''O&n1to''),. the lead patient 1,roker mridr1g wider

        Waserstein and J. Markovich, KUSTURA paid and offore:d kickbacks anli b41re~ to beneti~iari:es·

        of the In$urance Plan.sin el{cchangeforthe beneficiaries uiing the setvi~s:ofCo111pass Peto~ and

        WAR. KUS1URA offered mon,ey; illegal drugs, flights, and other ille~al incentives to:prospee;tive

        patients., KUSTURA received the funding tor the:se kiek:baoks an:cl bti:hes fr:0:111. G~to. wl'lo was: .

        being. paid by Compass, Detcnc ffa patient was loca,ted outside Flonda, KUSTURA would offer

        to,   p:1;1;y for the patient',s fligh¾ whieh i$ an illeg~ kickback,. and woul~ proivide the pali'ent.i:s
        irtlbtmation to Daniel Markp;v:ieh, the CE• of Compass Detox~ J. Ma?kovich,. or Oamto to; lmok

       • and pay f<'>r the flight KUS:t'URA oonsp'ired with other ,atient'brQke:cs:. including Eltttt Bakhshi

        and F:rankBosch, Jr., who ~S<'> worked 'l.lllder Gartttoi s direation tc,. solitiit,atiwts in. ~~ha.I),~ fhr

        kickbacks.

                  KUSTURA referred benefiefatres of:th:e Insurance Flans to Colll'i])ass Detox; anti WA:R for

        substance treattnent an.cl related services,. such as urmalyses billed 1::ly vaduus lan(1ra.tories (the

                                                             2
  1
Case 0:21-cr-60020-WPD Document 236 Entered on FLSD Docket 07/15/2021 Page 3 of 4




         "Clinical Laboratories") and chiropractic treatments billed by Dr. Jeffrey Draesel, Jr. (''Dr.

         Draesel"), without regard to the medical necessity of these services. KUSTURA understood that

         Compass Detox, WAR, the Clinical Laboratories, and Dr. Draesel billed the Insurance Plans for

         these services. As a resl,l.lt ofK.USTURA's participation in the conspiracy as a patient broker; the

         Insurance Plans paid Compass Detox, WAR, the Clinical Laboratories, and D:r. braesel

         approximately $2,904,187 for substance abuse treatment, laboratory testing, and chiropractic

         services which Compass Detox, WAR, the Clinical Laboratories, an.d Dr. Draesel were not entitled

         to receive, based on patients procured through kickbacks.




                                                          3
...   i
      Case 0:21-cr-60020-WPD Document 236 Entered on FLSD Docket 07/15/2021 Page 4 of 4




                     The preceding statement is a smnmary, made for the purpose of providing the Court with

              a factual basis for my guilty plea to the charges against me. It does not include all of the facts

              knovm to rne concerning criminal activity in which I and others engFlged. Tmake this statement

              knowingly and voluntarily and because I am in fact guilty of the crimes charged.




                                                           MARIO KUSTURA
                                                           Defendant




                                                           H               MACRI, ESQ.
                                                           Attorney for Defendant




                                                            enior Litigation Counsel
                                                           JAMIBDE BOER
                                                           Trial Attorney
                                                           U.S. Dt;:partnient ofJustice
                                                           Criminal Divisfoti, Fraud Section




                                                              4
